        Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 1 of 19



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 RONDA L. DAVIS, et al.,

               Plaintiffs,

        v.                                        Civil Action No. 10-01564 (RC)

 DISTRICT OF COLUMBIA,

               Defendant.


                       DEFENDANT’S OPPOSITION TO
               PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

                                   INTRODUCTION

      Plaintiffs’ cross-motion for summary judgment [170] and memorandum in

support (Pls.’ Mem.) [170-1] fail to make out a prima facie case in support of plaintiffs’

disparate impact claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e, et seq. (Title VII), and the District of Columbia Human Rights Act, D.C. Code

§§ 2-1401.01, et seq. for two reasons. First, plaintiffs fail to connect each of the two

employment practices they challenge—(1) the elimination of the Social Worker

Assistant (SWA) and Social Service Assistant (SSA) positions at the Child and Family

Services Agency (CFSA) and (2) the selection of other positions for elimination during

a 2010 Reduction in Force (RIF)—to a disparate racial impact, relying instead on

irrelevant arguments about their expert’s statistical methodology and a large sample

size. Second, plaintiffs’ proffered expert opinion does not provide probative statistical

evidence of a disparate impact because it fails to account for legal limitations placed
          Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 2 of 19



on CFSA’s decision of which employees to separate in the RIF. Summary judgment

cannot be granted in plaintiffs’ favor—and should be granted for the District of

Columbia (the District)—given plaintiffs’ failure to meet their initial burden to

establish a prima facie case.

         The Court need not address plaintiffs’ premature argument on the District’s

business necessity justification defense because the issue is only pertinent if the case

proceeds to a second phase, which the Parties have not entered.1 Thus, the Court

should grant the District’s motion for summary judgment and deny plaintiffs’ cross-

motion for summary judgment.

                                    ARGUMENT2

    I.      Plaintiffs Have Not Demonstrated that Either of the Two Specific
            Employment Practices They Identify Had a Disparate Impact on African
            Americans.

         Plaintiffs claim the Court should find as a matter of law that they have

established a prima facie case of disparate impact discrimination. According to

plaintiffs, there is no genuine issue of fact that the RIF resulted in a statistically

significant race-based disparate impact for three reasons:          (1) the statistical

methodology used by their expert, Paige Munro, Ph.D., supports a strong inference of

discrimination; (2) the statistical disparity is too great to have occurred by chance;



1    As explained below, the D.C. Circuit held that the case could proceed on
remand only if plaintiffs first establish a prima facie case in support of their sole
remaining disparate impact claim. Circuit Op. at 21-22.
2      The District set forth the case background and legal standard in its motion for
summary judgment [169] filed on November 18, 2019. The District incorporates those
sections by reference in this opposition.
                                           2
          Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 3 of 19



and (3) Dr. Munro relies on a large sample size to support her analysis. Pls.’ Mem. at

13-24. Dr. Munro, however, fails to connect the particular employment practices

plaintiffs challenge to a disparate impact, which requires the Court to deny plaintiffs’

motion.

       Under Title VII, disparate impact claims “involve employment practices that

are facially neutral in their treatment of different groups but that in fact fall more

harshly on one group than another and cannot be justified by business necessity.”

Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 335 n.15 (1977); see also Moore

v. Summers, 113 F. Supp. 2d 5, 19 (D.D.C. 2000). That is, “plaintiffs alleging

disparate impact … are alleging the employer’s practices have had a ‘systemic

adverse effect’ on members of the [alleged protected] class.” Aliotta v. Bair, 614 F.3d

556, 565 (D.C. Cir. 2010). “[P]laintiffs bear the burden of persuasion as to the

existence of a race-related disparity caused by an employment practice ….” Moore,

113 F. Supp. 2d at 19 (internal quotation marks omitted) (quoting Segar v. Smith,

738 F.2d 1249, 1267 (D.C. Cir. 1984)). Only if the plaintiff meets this initial burden

does the defendant then bear the burden of persuasion to show business necessity

justified the practice. Id.

       A plaintiff establishes a prima facie violation through a two-step process. 42

U.S.C. § 2000e-2(k)(1). First, the plaintiff “begin[s] by identifying the specific

employment practice that is challenged.” Watson v. Fort Worth Bank & Trust, 487

U.S. 977, 994 (1988); 42 U.S.C. § 2000e-2(k)(1)(A). Second, the plaintiff “must offer

statistical evidence” sufficient to show that the challenged practices caused the



                                           3
        Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 4 of 19



termination of employees “because of their membership in a protected group.” See id.

In other words, a prima facie case will fail unless the plaintiff can proffer “statistical

evidence from which a reasonable jury could determine that the [identified practice]

caused the statistical disparity in question.” Latson v. Sessions, 239 F. Supp. 3d 163,

177 (D.D.C. 2017) (emphasis in the original).

             A. Plaintiffs Have Not Pointed to Any Statistical Evidence Connecting
                Either of Their Identified Employment Practices to a Disparate
                Racial Impact.

      As the District argued in its motion for summary judgment, see Def.’s Mem.

[169] at 14, plaintiffs have not proffered any probative statistical evidence to establish

a causal connection between either of the two particular employment practices they

identify and the race of employees separated as a result of those practices. “A plaintiff

who fails to … produce statistical evidence demonstrating a causal connection cannot

make out a prima facie case of disparate impact.” Tex. Dep’t of Hous. & Cmty. Affairs

v. Inclusive Cmtys. Project, Inc., 135 S. Ct. 2507, 2523 (2015).

      In particular, the Supreme Court has rejected “bottom line” reasoning, which

fails to consider the various factors that could have caused a racial imbalance. Id. at

657. “This disdain for ‘bottom line’ reasoning reflects the belief that holding

employers liable for statistical imbalances per se is inconsistent with Title VII’s plain

language and statutory purpose.” EEOC v. Joe’s Stone Crab, Inc., 220 F.3d 1263, 1276

(11th Cir. 2000).3


3     For example, in Garcia v. Johanns, 444 F.3d 625 (D.C. Cir. 2006), Hispanic
farmers challenged the administration of federally funded loans, offering statistical
evidence that compared the percentage of loans approved for white farmers with


                                            4
        Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 5 of 19



      Showing that an employment practice causes a disparate impact requires

evidence of “the baseline racial composition that the impact is ‘disparate’ from; that

is, what should the racial composition of the job force look like absent the offending

employment practice.” Crum v. Ala., 198 F.3d 1305, 1312 (11th Cir. 1999). This is

why the first step of the plaintiff’s prima facie case is so important—“[f]or …

statistical evidence to be reliable, it … must ‘isolat[e] and identify[] the specific

employment practices that are allegedly responsible for any observed statistical

disparities.’” Tabor v. Hilti, Inc. (Tabor I), 703 F.3d 1206, 1223 (10th Cir. 2013)

(quoting Watson, 487 U.S. at 994). Only by isolating the challenged employment

practice can a statistician “control[] for key factors outside the challenged practice

that could potentially cause or contribute to the disparity.” Id. “The data need not

include ‘all measurable variables’ but must be sufficient to prove discrimination by ‘a

preponderance of the evidence.’” Id. (quoting Bazemore v. Friday, 478 U.S. 385, 400

(1986)); see also Koger v. Reno, 98 F.3d 631, 637 (D.C. Cir. 1996) (“Courts [do] not …

require acceptance of regressions from which clearly major variables have been

omitted ….”).

      As the Circuit observed, plaintiffs have identified two particular employment

practices that affected which positions were abolished: “[CFSA’s] choices to (a) target




those approved for Hispanic farmers. Id. at 634. The Court affirmed the district
court’s rejection of this “bottom line” analysis, explaining that the “statistical
analyses were analytically flawed because they did not incorporate key relevant
variables,” such as “whether fewer Hispanic farmers were U.S. citizens, whether
Hispanic farmers had worse credit and whether Hispanic farmers had less
experience.” Id. at 635.
                                          5
         Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 6 of 19



the SWA and SSA job categories for elimination; and (b) allow managers to make

putatively individualized, discretionary and subjective choices of which positions to

winnow from other units.” Circuit Op. at 14. But their statistical evidence does not

separately address the statistical impact of either employment practice. Instead, it

rests on unreliable bottom-line reasoning. See Pls.’ Mem. at 15 (stating that plaintiffs’

expert, Paige Munro, Ph.D., provides the statistical proof for plaintiffs’ claims and

that she relied on two variables—(1) race of the entire work force and (2) whether or

not the employee was separated through the RIF—to discern whether there was a

racial disparity).

        To meet their burden at this stage, plaintiffs must point to reliable statistical

evidence in the record tying the particular practices they challenge to a racially

disparate result. See Wards Cove Packing Co. v. Atonio, 490 U.S. 642, 657 (1989) (“[A]

plaintiff must demonstrate that it is the application of a specific or particular

employment practice that has created the disparate impact under attack.”) (emphasis

added). To do this, they must separately analyze each employment practice and show

how each had a disparate impact on their protected class. See id. (disparate impact

plaintiff’s burden requires “specifically showing that each challenged practice has a

significantly disparate impact on employment opportunities for” affected group). As

the Supreme Court has explained, any other rule “would result in employers being

potentially liable for ‘the myriad of innocent causes that may lead to statistical

imbalances in the composition of their work forces.’” Id. (quoting Watson, 487 U.S. at

992).



                                            6
        Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 7 of 19



      Plaintiffs’ failure to proffer statistical evidence for each challenged

employment practice is fatal to their case. See Latson, 239 F. Supp. 3d at 178

(concluding that because “the plaintiff has submitted purported statistical evidence

that the Court cannot identify and review, much less rely upon[,] … the plaintiff has

failed to establish a prima facie case of disparate impact, and thus her claim must

fail”); Martin v. District of Columbia, 78 F. Supp. 3d 279, 314 (D.D.C. 2015)

(Contreras, J.) (failure “to introduce statistical evidence demonstrating causation” in

support of a disparate impact claim rendered the plaintiff unable “to meet her

summary judgment burden”).

      It is true that when Congress codified the “particular employment practice”

requirement, it provided one exception to the general rule that each challenged

practice be tied to a racially disparate result:      “if the complaining party can

demonstrate to the court that the elements of a respondent’s decisionmaking process

are not capable of separation for analysis, the decisionmaking process may be

analyzed as one employment practice.” 42 U.S.C. § 2000e-2(k)(1)(B)(i). The burden is

on plaintiffs to demonstrate that CFSA’s decision to eliminate two entire job

categories is incapable of being separately analyzed from CFSA’s other decisions

regarding which positions to abolish. Id.; see also Tabor v. Hilti, Inc. (Tabor II), 577

F. App’x 870, 877 (10th Cir. 2014) (“[I]t was [the plaintiff’s] burden to demonstrate

that the [employee development process] and the [promotional] interview process are

not capable of separation for analysis.”); Davis v. Cintas Corp., 717 F.3d 476, 497 (6th

Cir. 2013) (affirming summary judgment because plaintiff “did not explain why the



                                           7
        Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 8 of 19



well-defined, discrete elements of the [hiring system] are ‘not capable of separation

for analysis’”); Grant v. Metro. Gov’t of Nashville & Davidson Cty., 446 F. App’x 737,

740-41 (6th Cir. 2011) (“A plaintiff may challenge the process as a whole only if he

first demonstrates that its elements are incapable of separation.”); Bennett v. Nucor

Corp., 656 F.3d 802, 817-18 (8th Cir. 2011) (rejecting plaintiff’s argument that the

elements of a promotion process were incapable of separation, where the company

“used a variety of measures to evaluate candidates for promotion”).

      Although plaintiffs carry the burden of showing the challenged practices must

be analyzed together, see 42 U.S.C. § 2000e-2(k)(1)(B)(i), plaintiffs have not proffered

evidence to show that the separation of the two challenged employment practices is

not feasible. See Campbell v. Nat’l R.R. Passenger Corp., 311 F. Supp. 3d 281, 326

(D.D.C. 2018) (finding plaintiffs “failed to meet their burden to show that [defendant

employer’s] selection procedures are ‘not capable of separation for analysis’” where

testimony from statistical experts did not establish absence of adequate data to

conduct separate analyses of different employment practices).

      Moreover, the evidence demonstrates that the employment practices plaintiffs

challenge are capable of separate analysis. More than half of the separated employees

held SWA and SSA positions, and those positions were abolished to make room for

the new “teaming” model implemented in Agency Programs. Davidson Decl. ¶ 9, Def.’s

MSJ Ex. 7 [169-7]; Porchia-Usher Decl. ¶¶ 11-15, Def.’s MSJ Ex. 8 [169-8].4 The


4      CFSA was transitioning to the “teaming” model “as the major intervention
methodology” approach in providing “the best services to children, youth and
families.” Porchia-Usher Decl. ¶ 11, Def.’s MSJ Ex. 8 [169-8]. “This meant that each


                                           8
        Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 9 of 19



record already includes much of the data the employees would have needed to

separately analyze the effect of this discrete decision. See, e.g., Gerald Roque April

29, 2010 Memorandum, District Doc. Proc. at DAVIS-001020-DAVIS-001028, Def.’s

MSJ Ex. 4 [169-4] (list of positions abolished in the RIF); Dexter Starks Decl., Def.’s

MSJ Ex. 13 [169-13] (spreadsheet listing the name, position, and race of CFSA’s

active employees before the RIF). Dr. Munro herself indicated that the elimination of

the SSA and SWA positions could be assessed in a separate statistical analysis. See

Dr. Munro Resp. at 14, Def.’s MSJ Ex. 12 [169-12] (observing that “57 terminated

SSAs would be an adequate analysis to conduct”).

             B. Plaintiffs’ Arguments About Dr. Munro’s Statistical Methodology
                and Use of a Large Sample Size Are Irrelevant.

      Rather than offering statistical evidence that separately analyzes the two

employment practices the Circuit identified, plaintiffs focus on defending Dr. Munro’s

scientific methodology, arguing that her analysis “applies the standard chi-square

methodology that is approved in the statistical field and by this court and other

courts.” See Pls.’ Mem. at 14; see also id. at 15, 23, 24. Plaintiffs also claim that the

analysis Dr. Munro proffered suffices because it bears three hallmarks

“demonstrating strong statistical evidence,” namely that “the statistical disparity is

too great to have occurred by chance,” that it “is based on a large sample size,” and




child or family receiving services from CFSA would have an assigned team of workers
available to manage each case and provide services.” Id.



                                           9
       Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 10 of 19



that it “meets the EEOC’s 80% rule.”5 Pls.’ Mem. at 16-17. But the scientific validity

of Dr. Munro’s methodology and her use of a large sample size is beside the point. The

issue here is not whether her analysis had “a grounding in the methods and

procedures of science,” see Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 590

(1993), but whether it is probative of the question before this court: whether either

of the two separate and distinct employment practices caused a disparate racial

impact. Figueroa v. Pompeo, 923 F.3d 1078, 1085 (D.C. Cir. 2019) (quoting Ricci v.

DeStefano, 557 U.S. 557, 587 (2009)) (the plaintiff’s prima facie case requires the

plaintiff “to identify the specific employment practice allegedly causing a disparate

effect, see 42 U.S.C. § 2000e-2(k)(1)(B)(i), and to make ‘a threshold showing of’ a

‘significant statistical disparity’ caused by that practice[.]”) (emphasis added).

      Dr. Munro’s reports and testimony do not separately address either of the

challenged employment practices. In fact, she openly admitted that she had chosen

not to separately analyze the new service models (including abolishment of “100%” of

the SSA and SWA positions) because including them would have created sample sizes

“too small to be meaningful or reliable statistically” or so homogenous that the results

would be “irrelevant and un-interpretable.” Dr. Munro Resp. at 12, 14, 15, Def.’s MSJ

Ex. 12 [169-12]; Pls.’ Opp’n to Def.’s First MSJ Ex. 13 at 44, 56, 60 [148-5]. It is



5      Plaintiffs also challenge the findings of the District’s expert, Dr. Stephen
Bronars, as relying on an improperly small sample size to determine whether the
District’s implementation of the RIF caused a racial disparate impact. Pls.’ Mem. at
15-16. The District, however, does not rely on Dr. Bronars in support of its motion for
summary judgment and need not propose a sample size to rebut plaintiffs’ failure to
establish their prima facie case.

                                           10
       Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 11 of 19



possible, however, that Dr. Munro still could have obtained reliable results with

advanced statistical modeling that allowed her to aggregate the too-small samples

and use multiple regression to adjust for the different variables. See Garcia, 444 F.3d

at 635 (noting that the Hispanic farmers could have incorporated the relevant

variables with a “multiple regression” model—“a form of statistical analysis used

increasingly in Title VII actions that measures the discrete influence independent

variables have on a dependent variable”).

      And even if this was not possible—if incorporating the relevant variables

would have led to inconclusive results—this cannot justify Dr. Munro’s rejection of

those variables from her study. Results from a statistical model based on a false

premise lacks probative value regardless of whether the results from a properly

structured model also would have lacked probative value. A plaintiff offers statistical

analysis to demonstrate that the challenged employment practice “causes a disparate

impact on the basis of race.” 42 U.S.C. § 2000e-2(k)(1)(A)(i). That analysis therefore

must “incorporate key relevant variables.” Garcia, 444 F.3d at 635. Dr. Munro’s desire

to produce a statistically significant result therefore cannot justify her adoption of a

statistical model that ignores the two separate and distinct employment practices

that had a significant impact on which positions were abolished.

      In fact, many of the cases on which plaintiffs rely actually support the District’s

position, confirming that a plaintiff can only satisfy her prima facie burden with

statistical evidence showing that the particular employment practice had a disparate

impact on a protected class. See EEOC v. Joint Apprenticeship Comm. of the Joint



                                          11
       Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 12 of 19



Indus. Bd. of the Electrical Indus., 164 F.3d 89 (2d Cir. 1998) (prima facie case

established “by first pointing out the specific employment practice [plaintiff] is

challenging and then demonstrating that the challenged employment practice caused

a significant disparate impact on a protected group”); Easterling v. State of Conn.,

783 F. Supp. 2d 323, 332 (D. Conn. 2011) (“A plaintiff may not ‘rely on bottom line

numbers in an employer’s workforce’ to establish a prima facie case of disparate

impact …. Instead, the plaintiff must produce statistical evidence showing that the

identified employment practice ‘causes a disparate impact.’”); Progressive Officers

Club, Inc. v. Metro. Dade Cnty., No. 86-1081-CIV-NESBITT, 1990 WL 270786, at *11-

12 (S.D. Fla. Dec. 15, 1990) (prima facie case “requires ‘statistical evidence of a kind

and degree sufficient to show that the practice in question has caused the exclusion

of applicants for jobs or promotion because of their membership in a protected

group”); Bridgeport Guardians, Inc. v. City of Bridgeport, 933 F.2d 1140, 1146 (2d

Cir. 1991) (plaintiffs alleging disparate impact from employment test must “establish

a prima facie case of disparate impact by showing that use of the test causes the

selection of applicants for promotion in a racial pattern that significantly differs from

that of the pool of applicants”); Johnson v. City of Memphis, 355 F. Supp. 2d 911, 915

(W.D. Tenn. 2005) (to prove employment test had disparate impact, “the plaintiff

must show that the tests in question select applicants for hire or promotion in a racial

pattern”); Arizona v. City of Cottonwood, No. CV-11-1576-PHX-GMS, 2012 WL

2976162, at *5 (D. Ariz. Jul. 20, 2012) (Title VII plaintiff must show “that the

[challenged] practice causes a disparate impact”). Indeed, if the statistical evidence



                                           12
       Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 13 of 19



could rely on bottom-line analysis like that provided by Dr. Munro, there would be no

reason for the first prong of the prima facie case:          identifying the particular

employment practice at issue. See Watson, 487 U.S. at 994; 42 U.S.C. § 2000e-

2(k)(1)(A).

       Tellingly, when boiling down their analysis, plaintiffs resort to arguing that

“[t]he strength of [their] statistical evidence clearly shows that the racial disparity of

the RIF is a result of discriminatory practices by the District rather than chance.”

Pls.’ Mem. at 19; see also id. at 21. But that contravenes the Circuit’s holding here,

now law of the case, that “plaintiffs’ claim is not that the RIF in the abstract was

unlawful.” Circuit Op. at 19. It is, moreover, precisely the “bottom line reasoning” the

Supreme Court has forbidden. Wards Cove, 490 U.S. at 651. Plaintiffs have not

pointed to any statistical analysis in the record connecting CFSA’s choice to eliminate

SWAs and SSAs, or the decision to leave it to managerial discretion to pick positions

for elimination, to a disparate outcome. Mathematical soundness and large sample

sizes are beside the point when starting from the wrong premises. Having failed to

“produce statistical evidence demonstrating a causal connection” between the two

challenged employment practices and race, plaintiffs “cannot make out a prima facie

case of disparate impact.” See Inclusive Cmtys., 135 S. Ct. at 2523. As a result,

plaintiffs fail to establish a prima facie case of discrimination.




                                           13
       Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 14 of 19



             C. Alternatively, Dr. Munro’s Analysis Is Unreliable Because of
                Qualitative, Non-Mathematical Assumptions That Fail to Consider
                Limitations on CFSA’s Determination of Which Employees to
                Separate.

      In addition, “courts … [are not] obliged to assume that plaintiffs’ statistical

evidence is reliable.” Watson, 487 U.S. at 996. Statistical conclusions based on flawed

assumptions are simply not “probative of a prima facie case of disparate impact.”

Wards Cove, 490 U.S. at, 651. Thus, even if Dr. Munro’s analysis was relevant to the

prima facie showing plaintiffs must make, the Court should still find that it is not

probative because Dr. Munro failed to consider two critically important limitations in

CFSA’s determination of which employees to separate.

      First, the compliance plan mandated in LaShawn A. v. Bowser, Civil Action

No. 89-1754 (LaShawn)6 required CFSA to retain enough case-carrying social

workers—those who investigated abuse or neglect, provided in-home and in-foster-

care services, and conducted home studies—to keep their caseloads below a specified

number. Def.’s MSJ Ex. 3 at 8-9, 18, 21-23 [169-3]. CFSA was still struggling to

comply with these caseload limits when it conducted the RIF. See LaShawn Dkt. No.

1086 at 90-91 (June 2009 report showing that, in most categories, four to nine percent

of case-carrying social workers carried more than the permissible number). CFSA


6       The LaShawn plaintiffs originally sued former Mayor Marion Barry in his
official capacity. Subsequent mayors, including Mayor Muriel Bowser, have been
substituted as official capacity defendants while the case remains pending. The
remedial order entered in the case addresses alleged deficiencies in the provision of
child services by the Department of Human Services—the agency previously
responsible for administering the District’s child welfare system prior to the creation
of CFSA. See LaShawn A. v. Fenty, 701 F. Supp. 2d 84, 87-88 (D.D.C. 2010).



                                          14
       Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 15 of 19



therefore could not abolish any of its case-carrying social worker positions, which,

along with their supervisors, made up more than 30 percent of its workforce. Dist.

Doc. Prod. at DAVIS-003923 – DAVIS-003966, Def.’s MSJ Ex. 4 [169-4]. Dr. Munro

admitted that her analysis did not consider any of the Court-ordered LaShawn

requirements—it assumed that all positions, including case-carrying social worker

positions, were equally at risk of abolishment. Dr. Munro Dep. at 209:8-211:7, 218:14-

15, Def.’s MSJ Ex. 11 [169-11]. This failure could easily have skewed her results and

makes her conclusions insufficient to satisfy plaintiffs’ prima facie burden as a matter

of law. See Carpenter v. Boeing, 456 F.3d 1183, 1198 (10th Cir. 2006); Smith v. Xerox

Corp., 196 F.3d 358, 368 (2d Cir. 1999) (the “plaintiffs must identify the correct

population for analysis” which “in a reduction-in-force situation [only] consists of

workers subject to termination”; in that context, “[t]he questions to be answered are

thus what is the composition of the population subject to the reduction-in-force, what

was the retention rate of the protected group compared to the retention rate of other

employees, and how much of a differential in selection rates will be considered to

constitute a disparate impact”).

      Second, Dr. Munro failed to consider the separated employees’ retention

standing relative to those who were retained. An employee occupying a position

designated for abolishment is not automatically separated—rather, there is a strictly

regulated process of lateral competition among employees in the same grade and

classification series who perform similar duties. 6B DCMR §§ 2408-2421. Competing

employees are separated in reverse order of retention standing, which is determined



                                          15
       Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 16 of 19



by “tenure of appointment, length of creditable service, veterans preference,

residency preference, and relative work performance.” 6B DCMR § 2408.1. Thus,

while CFSA chose which positions to abolish, it did not necessarily know which

employees would lose their jobs. Plaintiffs’ statistical analysis therefore needed to

consider whether, among competing employees, there was a racial disparity between

those with higher retention standing and those with lower retention standing. A

higher concentration of African Americans among the less-senior employees could

lead to a higher percentage of African Americans among the separated employees,

without raising any inference of a disparate impact based on race. See Carpenter, 456

F.3d at 1198. Dr. Munro’s overly simplistic statistical model did not consider this

possibility.

       To have probative value, statistical analysis must “control for the constraints

placed upon the decisionmaker’s discretion.” Carpenter, 456 F.3d at 1196 (citing

Anderson v. Westinghouse Savannah River Co., 406 F.3d 248, 266-67 (4th Cir. 2005)).

“This is necessary ‘[e]specially in cases where an employer combines subjective

criteria with the use of more rigid standardized rules or tests.’” Tabor I, 703 F.3d at

1224 (quoting Watson, 487 U.S. at 994). In Carpenter, a class of female employees

offered evidence that they were “highly statistically significantly less likely” than

similarly situated male employees to receive overtime assignments. 456 F.3d at 1195.

The Tenth Circuit found this insufficient to satisfy their prima facie burden, because

their statistical model had not incorporated the collective bargaining agreement’s

non-discretionary eligibility requirements for overtime assignments, which required



                                          16
       Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 17 of 19



that assignments first be offered to the employees who worked in that particular

shop. Id. at 1198. This failure, the court explained, could “skew the results.” Id. “If,

for example, overtime assignments were concentrated in a handful of shops and

almost no women worked in those shops,” the discrepancy “could simply be a

reflection of the gender distribution among those eligible for overtime.” Id.

      The same problem plagues Dr. Munro’s analysis here. True, an employment

practice may not always lend itself to statistical analysis, either because of the

number of factors involved or the size of the affected group of employees. See Inclusive

Cmtys., 135 S. Ct. at 2523-24 (“It may … be difficult to establish causation” where

“multiple factors … go into [the challenged] decision[].”); Connecticut v. Teal, 457 U.S.

440, 463 n.7 (1982) (“[T]he probative value of statistical evidence varies with sample

size in disparate-impact cases.”). Sometimes it is impossible to show a causal

connection between a policy and disparate impact because the “law substantially

limits [the defendant’s] discretion[.]” See Inclusive Cmtys., 135 S. Ct. at 2524. These

circumstances, however, do not excuse a disparate-impact plaintiff from satisfying a

prima facie burden. If statistically significant evidence of disparate impact cannot be

obtained, summary judgment is properly entered for the defendant. See Koger, 98

F.3d at 639.

      Dr. Munro’s analysis here started from a false fundamental assumption: that

“all jobs were equ[ally] at risk for termination.” Dr. Munro Dep. at 218:14-15, Def.’s

MSJ Ex. 11 [169-11]; see also Pls.’ Mem. at 14 (relying on “statistical proof presented

in Dr. Munro’s reports”), 16 (stating “the statistical disparity here is best measured—



                                           17
         Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 18 of 19



as [p]laintiffs did—using the proper sample size of 832, which reflects the number of

employees at the agency prior to the RIF”). That assumption rendered Dr. Munro’s

analysis devoid of any probative value. Having failed to “produce statistical evidence

demonstrating a causal connection” between the two challenged employment

practices and race, plaintiffs “cannot make out a prima facie case of disparate

impact.” See Inclusive Cmtys., 135 S. Ct. at 2523. As a result, plaintiffs fail to

establish entitlement to summary judgment on a prima facie case of discrimination.

   II.      The District Need Not Assert Its Business Necessity for the RIF During
            Phase I of this Case Because Phase I Only Covers Plaintiffs’ Prima Facie
            Case.

         Plaintiffs’ request for summary judgment on the District’s business necessity

justification for implementing the RIF, Pls.’ Mem. at 26-37, is premature because it

contravenes the Court’s Scheduling Order [59], where the Court bi-furcated this case

into two phases. Phase I only addresses whether plaintiffs can establish a prima facie

case in support of their race-based disparate impact claims. See id.; Circuit Op. at 21

(“As the district court chose to manage it, this case remains at the first step:

plaintiffs’ prima facie case.”).

         As the Circuit explained, the District’s business necessity justification defense

should be considered only after the Court makes a determination of whether the

plaintiffs clear the statistical hurdle of connecting the challenged employment

practices to a disparate impact and the Parties have had an opportunity for

appropriate discovery regarding the District’s business necessity justification

defense. Id. at 22. Accordingly, because plaintiffs have failed to establish their prima



                                            18
       Case 1:10-cv-01564-RC Document 171 Filed 01/27/20 Page 19 of 19



facie case, the Court should grant the District’s motion for summary judgment and

deny plaintiffs’ cross-motion for summary judgment.7

                                    CONCLUSION

      For the foregoing reasons, the Court should deny plaintiffs’ motion for

summary judgment.

Dated: January 27, 2020.          Respectfully submitted,

                                  KARL A. RACINE
                                  Attorney General for the District of Columbia

                                  TONI MICHELLE JACKSON
                                  Deputy Attorney General
                                  Public Interest Division

                                  /s/ Fernando Amarillas
                                  FERNANDO AMARILLAS [974858]
                                  Chief, Equity Section

                                  /s/ Michael A. Tilghman II
                                  MICHAEL A. TILGHMAN II [988441]
                                  MICAH BLUMING [1618961]
                                  Assistant Attorneys General
                                  441 Fourth Street, N.W., Suite 630 South
                                  Washington, D.C. 20001
                                  (202) 727-6247
                                  (202) 741-8776 (fax)
                                  michael.tilghman@dc.gov

                                  Counsel for Defendant District of Columbia




7       If the Court finds that plaintiffs have established a prima facie case, it should
also find that plaintiffs have waived discovery on the District’s business necessity
justification defense—given their improper decision to brief the issue in Phase I—and
allow the District to separately move for summary judgment on its defense.
                                           19
